Matter of Stephen RR. (Christa TT.) (2019 NY Slip Op 01275)





Matter of Stephen RR. (Christa TT.)


2019 NY Slip Op 01275


Decided on February 21, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 21, 2019

526274

[*1]In the Matter of STEPHEN RR., Alleged to be a Neglected Child. SULLIVAN COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent; CHRISTA TT., Appellant.

Calendar Date: January 8, 2019

Before: Lynch, J.P., Mulvey, Devine, Aarons and Pritzker, JJ.


Cliff Gordon, Monticello, for appellant.
Alexandra Bourne, Sullivan County Department of Family Services, Monticello, for respondent.
Jane Bloom, Monticello, attorney for the child.

MEMORANDUM AND ORDER
Aarons, J.
Appeal from an amended order of the Family Court of Sullivan County (McGuire, J.), entered February 8, 2018, which, in a proceeding pursuant to Family Ct Act article 10, temporarily removed the subject child from respondent's custody.
Respondent is the mother of a son (born in 2018). In February 2018, petitioner commenced this neglect proceeding against respondent and sought a temporary removal of the child. Following a hearing, Family Court found that the child was in imminent danger and temporarily removed him from respondent's custody. Respondent appeals.
This Court has been advised that subsequent to the issuance of the February 2018 amended order, an order was entered with respondent's consent in which a third party would have custody of the child and respondent would have supervised visitation. In view of the foregoing, respondent's appeal from the amended order is moot (see Matter of Neveah A. [Shannon D.], 144 AD3d 1431, 1431 [2016]), and we find that the exception to the mootness [*2]doctrine does not apply (see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Lynch, J.P., Mulvey, Devine and Pritzker, JJ., concur.
ORDERED that the appeal is dismissed, as moot, without costs.